41 B.R. 784 (1984)
In re IMPORT TOY SALES, INC., Debtor.
Bankruptcy No. 84-01284-BKC-TCB.
United States Bankruptcy Court, S.D. Florida.
August 21, 1984.
*785 Ronald Neiwirth, Miami, Fla., for debtor.
Robert Roth, Miami, Fla., Trustee.

ORDER OF DISMISSAL
THOMAS C. BRITTON, Bankruptcy Judge.
This voluntary chapter 7 case was filed on July 12, 1984. In accordance with 11 U.S.C. § 341, a meeting of creditors was scheduled for August 20. The debtor's attendance and availability for examination under oath at that hearing is mandatory. § 343. The debtor corporation did not appear through any authorized agent. Instead, a motion was filed by counsel on the hearing date stating that the corporation's "principal and operating officer", F.S. Capel, had a heart attack and is hospitalized for an as yet undetermined period.
The effect of the bankruptcy petition was to grant this corporation a statutory injunction against all creditor activity. § 362(a). In return, the debtor is obligated to make itself available to both the trustee and creditors for examination in order that the estate may be protected and administered without delay. If, as is represented by the debtor's motion, this corporation is completely immobilized and unable to discharge its duty for an undetermined time, the administration of this case becomes impossible and the trustee cannot reasonably nor adequately protect the interests of creditors.
Accordingly, on this court's own motion, this case is dismissed with prejudice to the filing of any other voluntary bankruptcy proceeding by this debtor until this corporation is in a position to meet its statutory obligations under the statute.